Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3-7 are pending. Claim 1 is presented for this examination.  Claims 3-7 are withdrawn.   Claim 1 is amended.  Claim 2 is cancelled.
Status of Previous rejections
102 rejection over JP’381 is withdrawn from previous office action of 01/26/2022 in view of amendment of claim 1.
103 rejection over Kim is withdrawn from previous office action of 01/26/2022 in view of amendment of claim 1.
Claims 1-2 objections are withdrawn in view of amendment of claim 1.
A new ground of rejection is made as follows:
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP’381 (JP2004561381A from IDS 11/01/2021) in view of Duman(WO2012168253A1 from IDS).
As for claim 1, it is noted instant claim 1 is amended to require Co 0.0131-0.1%.
 JP’381 discloses an electrical steel strip with oriented grains in which Example 1 (paragraph [0029]) encompassing Si=2.8-3.5%, N=0.003-0.01 % and C=0% and various amounts of trace alloying element according to Table 1 (paragraph [0030]).  
Regarding amendment,  JP’381 discloses Table 1 Steel No 8 (Example 1) comprises Co=80ppm (i. 0.008%), Al=280 ppm (i.e. 0.028%), Mn=2000ppm (i.e. 0.02%), S=30-300 ppm (i.e. 0.003-0.03%) (Example 1 pargraph [0029]), P=50ppm (i.e. 0.005%),  Sn=700 ppm (i.e. 0.07%), Cr =600 ppm (i.e. 0.06%) and Sb broad range from 0-400 ppm (i.e. 0-0.04%).
Hence, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Kim discloses a grain oriented electrical steel sheet with broad ranges Si 2-5% Si,  0.005-0.05% N, and 0.1-3% Co. (abstract).  
Kim expressly discloses Co improves the magnetic flux density by limiting content 0.1-3.0%.   Hence, Kim discloses instant claimed upper limit of 0.1%.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to increase Co of JP’381 to claimed range as disclosed by Kim, in the grain oriented electrical steel sheet of JP’381 for the benefit of improving the magnetic flux density.
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Duman (WO2012168253A1 from IDS).
As for claim 1, Duman discloses a grain oriented electrical steel sheet comprising overlapping compositions as illustrated in Table 1 below.  
Hence, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
It is noted Duman does not expressly disclose claimed C range.  However, given the precursor steel slab having C =0.02-0.1% which is then subjected to decarburization annealing, final steel sheet is expected to have C <=0.01% as required by instant claim 1.
Table 1
Element
Applicant
(weight %)
Duman et al.
(weight %)
Overlap
(weight %)
Si
2-6
2.5-4
2.5-4
C
<=0.01


N
<=0.01
0.003-0.015
0.003-0.01
Co
0.0131-0.1
<=0.5
0.0131-0.1
               Al 
0.005-0.04
0.01-0.065
0.01-0.04
Mn
0.01-0.2
<=0.3
0.01-0.2
              S
<=0.01
<=0.04
<=0.01
P
0.005-0.045
<=0.3
0.005-0.045
Sn
0.03-0.08
<=0.2
0.03-0.08
Sb
0.01-0.04
<=0.2
0.01-0.04
Cr
0.01-0.2
<=0.5
0.01-0.2


Response to Argument
In response to applicant’s argument filed on 04/26/2022 that Comparative Examples 2,8, 14 and 20, 26 contains less Co are inferior in magnetic flux density and iron loss, argument is not persuasive because Comparative Examples 2,8, 14 and 20, 26 are not compared against the closest prior art JP’381 Table 1 Steel No 8 having Co 80ppm (i.e. 0.008%).  
“Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”.  See MPEP § 716.02(d) - § 716.02(e)”. 
In the instant case, because JP’381’s Steel No 8 Co content is closer to claimed lower limit 0.0131 than Comparative Examples 2,8, 14 and 20, 26, JP’381’s Steel No 8 is the closest prior art.  Comparative Examples 2,8, 14 and 20, 26 contains Co less than 0.005% but not less than 0.0131.  Hence, absent criticality of Co 0.0131-0.1%, 103 prima facie obviousness is maintained. 
In response to argument that Duman does not teach or suggest the ranges of Co, argument is not persuasive because Dunman’s broad range Co <=0.5 overlaps instant claimed Co range absent criticality of Co range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Liguria, ItalyOffice action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733